  Case 17-10356      Doc 55   Filed 08/07/20 Entered 08/10/20 07:49:48                 Desc Main
                                Document      Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                     Eastern Division

In Re:                                       )               BK No.:      17-10356
Natalie Dvorak                               )
                                             )               Chapter: 13
                                             )
                                                             Honorable Janet S. Baer
                                             )
                                             )               DuPage
              Debtor(s)                      )

                                        Order to Modify Plan

       This cause coming to be heard on motion of the Debtor, by and through her attorney, Joseph P.
Doyle, due notice having been given, and the Court being duly advised in the premises,

  IT IS HEREBY ORDERED THAT:

  1. Any non-exempt proceeds from the claim for relief against Dixon Giesen & Flessner, Ltd. and
Woodhaven Lakes Association for violation(s) of the automatic stay will be deemed an additional
payment due under the plan.

  2. All other terms of the chapter 13 plan shall remain the same.




                                                          Enter:


                                                                     Honorable Janet S. Baer
Dated: August 07, 2020                                               United States Bankruptcy Judge

 Prepared by:
 Attorney for Debtor
 Prepared by Joseph P. Doyle
 Law Offices of Joseph P. Doyle
 105 S. Roselle Road, Suite 203
 Schaumburg, IL 60193
 (Ph) 847-985-1100 (Fax) 847-985-1126
